293 So. 2d 375 (1974)
Wesley B. BROCK, Appellant,
v.
John Emerson MAINE, Appellee.
No. 73-298.
District Court of Appeal of Florida, Fourth District.
April 19, 1974.
*376 Don R. Allen, Fort Lauderdale, for appellant.
Ronald Payne, Fort Lauderdale, for appellee.
OWEN, Chief Judge.
In an action for conversion of certain personal property, the jury's verdict awarded the plaintiff $1500.00 compensatory damages and $6000.00 punitive damages. The defendant appeals from the judgment entered on that verdict.
We reverse that portion of the judgment awarding punitive damages. The evidence was insufficient to show that degree of malice, moral turpitude, wantonness or outrageousness of the tort necessary to sustain an award of punitive damages. Dr. P. Phillips & Sons, Inc. v. Kilgore, 1943, 152 Fla. 578, 12 So. 2d 465; S.H. Kress & Co. v. Powell, 1938, 132 Fla. 471, 180 So. 757. Furthermore, and as a separate and independent basis for our decision, we find no evidence tending to prove the financial worth or pecuniary circumstances of the defendant, the burden of proof of which was upon the plaintiff as with any other element of the damages sought.
That portion of the final judgment awarding appellee punitive damages in the sum of $6000.00 is reversed; that portion of the final judgment awarding appellee compensatory damages in the sum of $1500.00 is affirmed.
Reversed in part; affirmed in part.
CROSS and MAGER, JJ., concur.